EXHIBIT 10.98

RETIREMENT AND RELEASE AGREEMENT

          THIS RETIREMENT AND RELEASE AGREEMENT is made and entered into as of
June 1, 2005, by and between STEPHEN A. GLICKMAN, an individual (hereinafter
referred to as “Glickman”), and Consumer Programs Incorporated, a Missouri
Corporation, on behalf of itself and its affiliated corporations (hereinafter
referred to, alternatively and collectively, as “CPI”).

          WHEREAS, Glickman has served as an employee of CPI for more than
twenty years, including more than four years as a member of CPI’s Executive
Committee of Officers; and

          WHEREAS, Glickman has decided to retire; and

          WHEREAS, Glickman is entitled to certain benefits under his Employment
Agreement with CPI dated as of February 6, 2000 (the “Employment Agreement”) and
under various benefit plans of CPI; and

          WHEREAS, CPI and Glickman desire that Glickman’s benefits be valued
and paid out in accordance with the terms set forth in this Agreement; and

          WHEREAS, CPI desires to award to Glickman certain benefits in addition
to any to which he may be entitled under the Employment Agreement and the
various benefit plans of CPI (hereinafter, the “Special Retirement Benefits”);

          NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements contained herein, the parties hereby agree as follows:

          1.   Retirement.  Glickman shall retire from employment with CPI as of
Friday, July 8, 2005 (the “Retirement Date”).

          2.   Special Retirement Benefits.

          (a)   CPI shall pay to Glickman the gross amount of One Hundred
Thousand Dollars ($100,000.00) in a lump sum on the Retirement Date, which
payment includes compensation for Glickman’s accrued, unused vacation as of the
Retirement Date.

          (b)   Glickman may continue to participate in CPI’s group health plan
with coverage for himself and his spouse at the rates paid by active employees
until he attains age sixty-five.

          (c)   Glickman is entitled to death or supplemental retirement
benefits pursuant to subsections 5(g) and 5(i) of the Employment Agreement in
the annual gross amount of Seventy-seven Thousand Dollars ($77,000.00), payable
in equal monthly installments for two hundred forty months, commencing on the
earlier of the month after (i) Glickman’s death or (ii) the date on which
Glickman attains sixty-five years of age. In lieu thereof, CPI shall pay or
cause to be paid to Glickman or to his estate or beneficiaries in the event of
Glickman’s death prior to payment, the gross amount of Five Hundred Fifty-Nine
Thousand, Six Hundred Fifteen Dollars and Sixty-one Cents ($559,615.61), the
calculated net present value of Glickman’s death or supplemental retirement
benefits calculated on the basis of a discount rate of 8.73%, as of and payable
in a lump sum on December 30, 2005. The payment made by CPI pursuant to this
subsection (c) shall be in full and complete satisfaction of Glickman’s death
and supplemental retirement benefits provided under subsections 5(h) and 5(i) of
the Employment Agreement; and

          (d)   CPI shall engage Glickman as an independent consultant on the
terms set forth on Exhibit A.

--------------------------------------------------------------------------------



          3. Other Benefits.  CPI shall also pay or provide to Glickman (or in
the event of his death prior to payment, to his estate or beneficiaries) the
following benefits in accordance with the Employment Agreement or other CPI
benefit plans and programs:

          (a)     Base salary through the Retirement Date, based on the annual
rate of One Hundred Ninety-two Thousand Five Hundred Dollars ($192,500.00);

          (b)     All of Glickman’s vested and accrued benefits under the CPI
Retirement Plan and Trust (the “Pension Plan”) in accordance with the terms of
the Pension Plan;

          (c)     A monthly payment in the amount of $224.35 commencing the
first day of the month following the Retirement Date and continuing each month
thereafter until Glickman’s death;

          (d)     All of Glickman’s vested and accrued benefits under the CPI
Corp. Profit Sharing Plan and Trust (the “Profit Sharing Plan”), in accordance
with the terms of the Profit Sharing Plan;

          (e)      Rights to exercise options to purchase shares of common stock
of CPI Corp. previously granted to Glickman and described on Exhibit B, attached
hereto, through the earlier of (i) their original expiration date and (ii) the
first anniversary of the Retirement Date; and

          (f)     Continued indemnification rights and benefits for Glickman’s
service as an executive officer of CPI in accordance with CPI’s by-laws.

          4. Release.

          In consideration of the payment by CPI to Glickman of the Special
Retirement Benefits described in Section 2 above, Glickman does hereby release
and forever discharge CPI, its affiliated corporations, and their respective
directors, officers, employees and agents, from any and all claims, causes of
action, liabilities and obligations, of any kind whatsoever (except those
arising under this Agreement), whether known or unknown, arising directly or
indirectly out of Glickman’s employment by CPI, the termination thereof, or the
Employment Agreement, including, but not limited to, any claims arising under or
in connection with the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family and Medical Leave Act, Title VII of the Civil
Rights Act of 1964, the Equal Pay Act, the Fair Labor Standards Act, the
Occupational Safety and Health Act, the Employee Retirement Income Security Act,
the Older Workers Benefit Protection Act, 42 U.S.C. Sections 1981, 1983 and
1985, the Missouri Human Rights Act, the Missouri Service Letter Law (all such
statutes as amended), and any regulations under such authorities, or common law
of the state of Missouri, torts, breach of express or implied employment
agreement, wrongful discharge, constructive discharge, infliction of emotional
distress, defamation, or tortious interference with contractual relations.

          The purpose of the release set forth herein is to make full, final and
complete settlement of all claims, known or unknown, arising directly or
indirectly out of Glickman’s employment by CPI, the termination thereof, or the
Employment Agreement (except those arising under this Agreement and Section 13
of the Employment Agreement).

          5.  Survival of Covenants.   Glickman acknowledges and agrees that the
covenants and agreements contained in Section 13 of the Employment Agreement,
attached hereto as Exhibit C and incorporated herein, shall survive the
execution and delivery of this Agreement and shall remain in full force and
effect in accordance with their terms, and Glickman hereby affirms those
covenants and agreements. All other terms and conditions of the Employment
Agreement shall terminate on the Retirement Date.

          6.   Withholding Taxes.  CPI shall have the right to withhold from all
payments due Glickman hereunder to the extent required by law or regulation, all
federal, state and local income and other taxes applicable to such payments.

--------------------------------------------------------------------------------



          7.   Modification and Waiver.   No modification, amendment or waiver
of any of the provisions of this Agreement shall be effective unless made in
writing specifically referring to this Agreement, and signed by both parties.
The failure to enforce at any time any of the provisions of this Agreement shall
in no way be construed to be a waiver of such provisions.

          8.   Severability.   The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions
hereof, and this Agreement shall be construed in all respects as if such invalid
or unenforceable provision were omitted.

          9.   Binding Effect.   This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors,
assigns, heirs and legal representatives.

          10.   Governing Law.   This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Missouri.

          11.   Attorney’s Fees.   In the event litigation is commenced to
enforce the provisions of this Agreement, in addition to all other remedies and
damages, the prevailing party shall be entitled to recover attorney’s fees,
expert witness fees and other reasonable and customary costs of litigation.

          12.   Interest  Interest shall accrue and be payable at the rate of
seven percent (7%) per annum on any late payments from original due date through
the date of actual payment.

BALANCE OF PAGE INTENTIONALLY LEFT BLANK

          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
last date written below.

          NOTICE TO MR. GLICKMAN: This Agreement includes a waiver of certain
rights or claims arising prior to the date this Agreement is executed,
including, but not limited to, those rights or claims arising under the Age
Discrimination in Employment Act. You are advised to consult with an attorney
prior to executing this Agreement. CPI’s offer to enter into this Agreement with
you will remain open and effective for twenty-one days from the date first
written above. You may elect to accept or reject this offer within that time
period. If you do nothing within the twenty-one day period, the offer will be
considered withdrawn by CPI.

          If you decide to sign this Agreement and release CPI pursuant to
Section 4, you will have seven days following the return of the signed document
to change your mind and revoke the Agreement. If you desire to revoke the
Agreement and release, please deliver notice of such revocation in writing to
Jane E. Nelson, CPI Corp., Legal Department, 1706 Washington Avenue, St. Louis,
Missouri 63103, on or before the close of business on the seventh day following
your execution and delivery of the Agreement. Consequently, this Agreement will
not be in effect until seven days have passed following your signing and
delivery of the Agreement.

 

 

 

Date: July 8, 2005

 

/s/ Stephen A. Glickman

 

 

--------------------------------------------------------------------------------

 

 

Stephen A. Glickman, Individually

 

 

 

 

 

CONSUMER PROGRAMS INCORPORATED, a
Missouri corporation, on behalf of itself and it’s
affiliated corporations

 

 

 

Date: July 8, 2005

 

By: /s/ David M. Meyer

 

 

--------------------------------------------------------------------------------

 

 

David M. Meyer

 

 

Its: Chairman and Member of the Office of the Chief Executive


--------------------------------------------------------------------------------